DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

	This Office action is in response to the amendment of August 26, 2021 which amended claims 1-4.
	
Specification
The amendments to the Title and the Specification have overcome the previously set forth objections.

Claim Objections
The amendments to the claims have overcome the previously set forth objections.
Claim 1 is objected to because of the following informalities:  in lines 16 and 19 “vertically” should be “vertical”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  in line 4 each instance of “colling” should be “cooling”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is recites the limitation "said two crank houses (there is only basis for “at least a crank house in claim 2)" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "two top ends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 4 is also vague and indefinite because in lines 5 and 6, “and two said and said pneumatic cylinders are...” is confusing.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leu et al (GB 2314593) in view of Niedermayer USPN 2,981,462).
Leu et al disclose a compressor, comprising: a motor body 14, at least one pneumatic cylinder 40 for compressing gas, and  5at least one cooling fan 56, wherein said at least one pneumatic cylinder comprises a cylinder support 45, 46 50 arranged on top of said motor body, a valve panel 54 arranged on top of said cylinder support, a cylinder cover 62 provided on top of said valve panel, and a piston 38 connecting rod 35 body slidably connected with said cylinder support, wherein said cylinder support has a 10compression space (inside 40) formed and provided in a middle portion thereof for accommodating said piston connecting rod body and a plurality of heat dissipating channels (55a, b, c, d and the space defined between walls 41 and 50 and divided by elements 53 in Fig. 6) provided around said compression space.  In Leu et al said piston connecting rod body is driven by said motor body 12 to conduct a gas compressing operation in said cylinder support, said cooling fan 56 is also driven to operate to drive external gas to flow through a heat dissipation path (shown in Fig. 6). The heat dissipation path has vertical portions and the gas flowing thru the path is flowed out the end of the path. 
Leu et al does not disclose wherein said valve panel provides a plurality of gas channels corresponding to said heat dissipating channels, wherein said cylinder cover provides a plurality of heat dissipating passages corresponding to said heat dissipating 15channels and said gas channels, wherein said heat dissipating channels, said gas channels, and said heat dissipating passages are arranged in series to jointly form a heat dissipation path.

At the time of the effective filing date of the application it would have been obvious to one of ordinary skill in the art to substitute the integral flow paths of Niedermayer for the impinging flow of Leu et al since having a cooling flow pass through an element to be cooled and against an element to be cooled are recognized as equivalence for their use in the heat dissipation art and selection of any of these known equivalents to mitigate the heat built up during compression would be within the level of ordinary skill in the art (Note MPEP 2144.06).
	
With regards to claim 2 Leu et al discloses the motor body  15  comprising a motor shell 10, a motor 12, a crank house 23 and as shown in Fig. 3 the cylinder support is overlapped with an on top of the crank house and motor body.
With regards to claim 3 there is a motor shaft 13 and the piston connecting rod body 35 is arranged on the shaft along with a cooling fan 56 I the order as disclosed by applicant. When driven the fan drives external air through the crank house and into the heat dissipation paths as shown in Figs. 3 and 6.
.

Response to Arguments
Applicant's arguments filed August 26, 2021 have been fully considered but they are not persuasive. The applicant argues against the references individually and because Leu et al utilizes gas as the coolant and Niedermeyer utilizes water as the coolant (see item 7 on pages 8 and 9 of the Remarks).
 In response to applicant's argument that water-cooling technology cannot use air-cooling technology, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The examiner notes that each of air and water are recognized as well known and alternative coolants (see for example the De Keyser reference cited below). Further, the examiner finds that it is within the skill level of one of ordinary skill in the art to make any necessary adjustments needed once either of the coolant fluids is selected.
Further, with regards to the Applicant’s argument at item 10 on page 10 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, each of the references teach that coolant maybe supplied to the valve panel for cooling. One of ordinary skill would see that Niedermeyer’s teaching of passing the coolant through the valve panel as opposed to only along the lower surface, would allow more direct cooling of the valve panel and also allow cooling of the cylinder cover.
In response to applicant's argument (item 11 on page 10) that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
De Keyser teaches of a machine and notes that a coolant in the form of air or water (see [0022]) may be utilized to cool the device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
		/CHARLES G FREAY/                      Primary Examiner, Art Unit 3746                                                                                                                                                                                  





CGF
September 9, 2021